869 F.2d 593Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger HOHL, Plaintiff-Appellant,v.Deputy Sheriff Richard ROBERTS, No. 60;  Captain JacobFrancis, Jr., Defendants-Appellees.Roger HOHL, Plaintiff-Appellant,v.Deputy Sheriff Richard ROBERTS, No. 60;  Captain JacobFrancis, Jr., Defendants-Appellees.
Nos. 88-1713, 88-1737.
United States Court of Appeals, Fourth Circuit.
Submitted:  Nov. 30, 1988.Decided:  Feb. 2, 1989.

Roger Hohl, appellant pro se.
John Joseph Curran, Jr.  (Office of the Attorney General of Maryland), Thomas King Farley (County Attorney's Office), for appellees.
Before JAMES DICKSON PHILLIPS, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Roger Hohl appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.*   Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hohl v. Roberts, C/A No. 88-1255-S (D.Md. May 5, 1988).  Hohl's motion for summary reversal is denied.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.



*
 Jurisdiction in the district court, sought pursuant to 28 U.S.C. Sec. 1343(3), failed because Hohl did not present a cognizable civil rights claim of sufficient substance to support jurisdiction.   See Hagans v. Lavine, 415 U.S. 528, 536-38 (1974);  Davis v. Pak, 856 F.2d 648 (4th Cir.1988)